Haynes, J.
Error is brought to reverse the action of the court, of common pleas, in rendering a judgment against plaintiff in error, in an action brought by the board of county commissioners against Millard, in regard to certain fees about which there is a controversy between the commissioners and the plaintiff in error. The case was submitted to us on written briefs, and the brief on one side is the opinion of the court of common pleas.
I have not the ability today to go into this and render a final decision ; nor is it necessary. We have given the matter a very careful examination, and we have had a very full discussion, and are clearly of opinion that the action of the court of common pleas is correct; and the reasons upon which that court proceeded to the judgment against the plaintiff in error are so well stated .in the opinion that was rendered by the judge of that court — which will be found in Com'rs v. Millard, 4 S. & C. P. (15), 419 — that it would be useless for us to attempt to enlarge upon it.
Messrs. King & Tracy, Attys. for Plaintiff in Error.
J. A. Barber and O. W. Nelson, Attys. for Defendant in Error.
The "udgment of the court of common pleas will be affirmed, and judgment will be rendered in this case, for costs, against the plaintiff in error.